Citation Nr: 1708982	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (claimed as chronic respiratory problems due to an undiagnosed illness).

2.  Entitlement to service connection for bilateral hand and arm twitching and tremors, as a manifestation of an undiagnosed illness and/or as secondary to the service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1984 to September 1984, and on active duty from November 1990 to June 1991.  In addition, he served in the National Guard from September 1983 to June 1991.  Service personnel records reflect that he served in the Southwest Theatre of Operations from January to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2014, the Board remanded the claim for service connection for chronic obstructive pulmonary disease (COPD), claimed as chronic respiratory problems due to an undiagnosed illness, for further development to include obtaining outstanding VA and private treatment records.  The requested development having been completed concerning the claimed COPD, the case is now before the Board.

The Veteran originally claimed service connection for chronic respiratory problems due to an undiagnosed illness.  Since then, medical evidence reflects he is diagnosed with COPD.  Hence, the Board has recharacterized the issue as presented on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Similarly, the Veteran originally claimed service connection for bilateral hand and arm twitching and tremors as symptoms of an undiagnosed illness.  However, as will be discussed further in the REMAND section of this decision, these manifestations have been diagnosed as being associated with other disorders, including essential tremor, carpal tunnel syndrome, a tic disorder, and as symptoms arising from his service-connected PTSD.  This issue has also been recharacterized as presented on the first page of this decision.  Moreover, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  COPD (claimed as a respiratory disorder due to an undiagnosed illness) is not the etiological result of active service.  

2.  There is no other undiagnosed respiratory symptom or disorder.


CONCLUSION OF LAW

The criteria for service connection for COPD (claimed as a respiratory disorder due to an undiagnosed illness) are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5013, 5103A 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 31.59, 3.326(a) (2016).  

The VA was provided pre-adjudication VCAA notice by letters dated in October 2010 and January 2011.  These letters, in aggregate, explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and specific to claims involving undiagnosed illnesses attributable to Gulf War service.  

VA also fulfilled its duty to assist.  VA obtained the Veteran's service treatment and service personnel records; and VA and private medical treatment records have been associated with the claims file.  The claim was remanded in October 2014 to, among other things, request the Veteran identify additional private records of treatment he received for his claimed conditions.  In January 2015, the RO requested that the Veteran provide release of the identified private records.  The Veteran responded and, in March 2015, these records were received.  In addition, additional VA treatment records were also obtained.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, VA examination to determine the nature and extent of the Veteran's respiratory complaints was performed in April 2011.  The examination report reflects consideration of the Veteran's medical history and thoroughly describes the Veteran's symptoms and impact on functioning.  Accordingly, it is adequate to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.159(c)4, 3.326(a), 3.327 (2016).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in October 2014 with instructions to obtain VA and private treatment records, including to obtain appropriate release from the Veteran.  These actions have been accomplished. Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).


II. Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran argues that his respiratory symptoms are the result of his active service in the Southwest Asia, and has originally claimed them as manifestations of an undiagnosed illnesses.  His service personnel records reflect that he served in the Southwest Asia theater of operations from January to May 1991. 

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(a)(7), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and, (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Section 3.317 also contains a presumption of service connection for infectious diseases that will be service-connected if manifest in a veteran with a qualifying period of service if the infectious diseases manifest during certain periods.  38 C.F.R. § 3.317(c).  The infectious diseases covered in that section include:  brucellosis, campylobacter jejuni, Coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, non-typhoid salmonella, shingella, visceral leishmaniasis, and West Nile Virus.  Id.  

In this case, however, the claimed disabilities have been attributed to known clinical diagnoses.  The Veteran's claimed respiratory symptoms have been diagnosed as COPD, dyspnea associated with cardiac symptoms, and sleep apnea.  As these conditions are no longer undiagnosed or unattributed to a known clinical diagnosis, and as they are not among the infectious diseases covered in 38 C.F.R. § 3.317(c), these provisions do not apply here.  

However, the Veteran may still obtain service-connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (1994).  

Shortly after the Veteran was discharged from active service in 1991, private and VA treatment records show treatment for a probable upper respiratory infection in 1993, and acute sinusitis and that he quit smoking in 1994 (see Pvt tx (Brown Clinic) 1/93-5/94 pp. 3, 6 (rec'd in 7/15/94) and Pvt tx (Brown Clinic) 1990-2010, p. 3, (rec'd 9/30/10)), but no other complaints or observation of respiratory issues.  (See, generally, Id; see also, generally, Pvt tx (Prairie Lakes) 1992-94, (rec'd 7/15/1994) and 1986-91, (rec'9/30/2010); VA tx (Sioux Falls) 1-9/94 (rec'd 10/13/94)).

An August 1994 VA Examination for General Medical reflects no complaints or findings of any respiratory or pulmonary condition.  However, the Veteran reported a history of smoking one pack of cigarettes per day for 15 years, and that he quit in January of 1994.  (See, generally, August 1994 VA Examination for General Medical, (rec'd 8/30/94).

Thereafter, private treatment records show treatment for probable bronchitis in 1997, upper respiratory infection in 2008, and pneumonia in 2009.  In July 2009, he was stung by a wasp or a bee in the area of his trachea.  He was treated for anaphylactic shock and in follow-up continued to complain of chest pains and shortness of breath.  He was referred to Mayo Clinic and, in 2010, diagnosed with COPD.  These records show a history of smoking 1 pack per day for 15 years, stopping in 2009.  (See, generally, Pvt tx (Brown Clinic) 1997-2010 (rec'd 9/30/10)).  In 2009, he was prescribed Diazepam (Valium) for anxiety for shortness of breath (see Pvt tx (Prairie Lakes) 2009, p. 3 (rec'd 9/30/10)).  In November 2013, he was found to exhibit shortness of breath attributed to both COPD and untreated sleep apnea, and dyspnea associated with a heart condition.  (See VA tx (Sious Falls), p 32 (rec'd 12/11/2013)).

Private treatment records from the Mayo Clinic dated in 2010 reflect that the Veteran was diagnosed with COPD (see pvt tx (Mayo Clinic) 2010, p. 9 (rec'd 10/20/10)).  The records show the Veteran reported a history of difficulty breathing, wheezing, and gasping beginning in July 2009; and of stopping smoking in November 2009.  These records reflect a reported history of smoking for 25 years, at one point noting a report of smoking 20 cigarettes a day for 25 years.  In another entry, the records show he reported a 30-pack per year history (Id., pp. 1, 2).

Of record are lay statements proffered by the Veteran's witnesses, SJS, the Veteran's brother, and NAW, the Veteran's spouse.  Both witnesses attest that the Veteran has experienced problems breathing, from shortness of breath and attacks similar to asthma to snoring.  (See Lay Witness statemts (SJS, brother) and (NAW, spouse), both rec'd 10/13/10)).  In addition, the Veteran submitted a statement, received in January 2011, in which he attested he was exposed to burning oil wells, and may have been exposed to other dangerous chemicals, including from armament (see Vet's stressor statement (rec'd 1/21/11)).

In April 2011, the Veteran underwent VA General Medical VA examination during which COPD was diagnosed.  The examination covered a number of conditions, to include complaints of respiratory problems.  The report shows that the examiner closely reviewed the Veteran's record, to include service treatment records, and VA and private treatment records and clinical findings.  The examiner noted that active duty records were silent for all claimed conditions, including respiratory problems, and that there was no service treatment documentation of any issues secondary to COPD.  (See General Medical VA Examination, pp. 6, 9 (rec'd 4/11/11)).  In addition, the examiner referenced Mayo Clinic treatment records, noting the Veteran's diagnosis in January 2010 with COPD secondary to cigarette smoking, honey bee venom serum sickness, and deconditioning.  The examiner observed that the Veteran developed breathing symptoms in July 2009, that he had a 30-pack per year history of smoking, and that he quit in November 2009.  (See Id., pp. 1-2, 9).

The examiner opined that the Veteran's COPD was secondary to cigarette smoking and not the result of any issues in the Gulf War theater.  (See General Medical VA Examination,  p. 10 (rec'd 4/11/11)).  Pulmonary Function Test (PFT) results reflect findings suggestive of mild airflow obstruction with reversibility upon bronchodilator challenge, consistent with a smoking history.  The PFT results are signed by a pulmonologist (see Id., p. 11).  

In October 2014, this case was remanded to obtain additional records from the Mayo Clinic.  These records were received in March 2015, but do not reflect treatment beyond 2010.  Essentially, this set of records received mirrors those treatment records from Mayo Clinic that were already present in the record at the time of the April 2011 VA examination.  Importantly, the records received in March 2015 do not reflect any findings or opinions that the Veteran's COPD is due to his active service.  

Also of record are Fact Sheets concerning burn pits in Iraq, Afghanistan, and the Horn of Africa, and concerning particulate matter throughout Iraq and Afghanistan.  The levels of exposure to chemicals and organic compounds detailed herein have been measured by the Department of Defense.  However, these measurements were taken in 2007 and 2008, and do not pertain to the Veteran's service, as it was in 1990-91.  (See Fact Sheets:  Burn Pits & Particulates in Iraq, Afghanistan, HOA, (rec'd in 1/14/11)).

In reviewing the evidence before it, the Board observes that the Veteran and his witnesses are competent to present their statements and observations statements concerning the Veteran's respiratory symptoms.  See Layno v Brown, 6 Vet. App. 465 , 469-71 (1994).  But the record does not show, and neither the Veteran nor his witnesses argue, that they are medical professionals capable of diagnosing the Veteran's respiratory symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  The medical evidence reflects that the Veteran is diagnosed with COPD which the April 2011 VA examiner opined is etiologically related to causes other than active service, namely smoking.  The medical evidence-including that from Mayo Clinic-lends weight to this opinion in that it documents a long history of smoking, and the opinion of health care providers from Mayo Clinic also finding the COPD to be etiologically related to the Veteran's smoking.  Thus, service-connected for COPD on a direct basis may not be granted.  In addition, COPD does not fall within the category of "undiagnosed illness" because COPD is a diagnosis with a known pathology and is not associated with the symptoms contemplated in 38 C.F.R. § 3.317(a)(2).  Finally, COPD may not be granted on a presumptive basis, because as it is not a chronic disability.  38 C.F.R. §§ 3.307, 3.309(a).  In any event, the medical evidence, and the Veteran reported, that the onset of the condition ultimately diagnosed as COPD was in 2009, many years after the Veteran's separation from active service.

Accordingly, the preponderance of the evidence is against a finding that the diagnosed COPD is etiologically related to active service, and service connection for COPD is not appropriate.

ORDER

Service connection for COPD, (claimed as a respiratory disorder due to an undiagnosed illness) is denied.  


REMAND

The Veteran seeks service connection for bilateral hand and arm twitching and tremors, including as symptoms of an undiagnosed disability.

Over the course of the appeal the medical evidence reflects that the Veteran's bilateral upper extremity tremors and twitching have been diagnosed as early onset benign essential tremor, essential tremor, and a tic disorder, and reactions to prescribed medications venlafaxine and tramadol (see, generally, VA tx (Sioux Falls) 11/10-1/15, (rec'd 1/15/15)).  Since 2013, he has been prescribed propranolol for tremors as well as headaches.  (See, Id.)

VA examinations over the course of this appeal showing varying etiologies for the claimed tremors and twitching.  In May 2011, a records review VA examination noted that the tremors were associated with night terrors (see May 2011 VA Examination for PTSD (rec'd 5/11/11).  Similarly, a September 2012 VA examination shows that bilateral hand and arm twitching and tremors were thought to be part of a somatization disorder.  Neurological tests had resulted in normal findings and the Veteran had been having corresponding nightmares at the time.  (September VA DBQ Examination for Fibromyalgia, pp. 6-7, 8 (rec'd 9/19/12).  In contrast, more recent VA treatment records in 2013 and 2014 show diagnoses carpal tunnel syndrome, left (sensorimotor) greater than right (sensory) and ulnar sensory neuropathy across bilateral wrists in March 2014 by electromyography and nerve conduction studies.

Given that the records several possible causes for the tremors without clear resolution, the Board finds that additional development is necessary before the Board can adjudicate the case.  

It is important to note procedurally that the same rating decision that initially denied service connection for PTSD (claimed as depression, night terrors, and night sweats) in September 2011 also denied anxiety disorder not otherwise specified (NOS) and somatization disorder.  The Veteran submitted a notice of disagreement as to the denial of service connection for PTSD, but did not disagree with the denial of anxiety disorder NOS and somatization disorder.  After de novo review, in January 2012 service connection for PTSD was granted.  A 30 percent evaluation was assigned, effective in September 2010, for symptoms including-in pertinent part-anxiety, suspiciousness, panic attacks, and chronic sleep impairment.  The code sheet associated with the grant of service connection identifies the condition as PTSD (also claimed as depression, night terrors, and night sweats).  Thus, the Board notes, while service connection was denied for anxiety disorder NOS and somatization disorder, the Veteran is service-connected for PTSD, which includes anxiety as part of its symptomatology.  In addition, somatization has been found to persist in the Veteran's symptomatology-including as part of his overall PTSD disability picture, i.e., nocturnal and daytime muscle tensing.

Thus, the AOJ may need to revisit the above decision to clearly determine whether or not service-connection for the Veteran's claimed conditions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records from January 2015 that are not already of record.  

2.  Schedule the Veteran for appropriate VA examination to determine whether the Veteran has any upper extremity neurological or other disability related to his active service.  The claims files must be made available to and reviewed by the examiner. 

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed bilateral hand and arm tremors and twitching disabilities.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following inquiries: 

a.  Identify any current bilateral hand and arm disability and fully describe the extent and severity of those symptoms.  The examiner must confirm whether there is a diagnosis of any neurological, muscular, or orthopedic condition to which the tremors and twitching may be attributed.  

b.  As to each disability identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to any incident of service.  

c.  If the examiner finds no clinical diagnosis of a bilateral hand and arm tremor or twitching disability that was incurred in, caused by, or otherwise related to the Veteran's active military service, he/she should provide an opinion as to whether the Veteran exhibits objective indications of a chronic bilateral hand and arm disability due to an undiagnosed illness as defined under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner should provide a complete rationale for any opinion provided. 

3.  When the development has been completed, the AOJ should readjucate the case on the basis of additional evidence, including, if necessary, consideration as to whether the previously denied claim for service connection for anxiety disorder NOS and somatization disorder should be reopened.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL S. LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


